Title: Thomas Jefferson to Matthew Brown, 15 January 1818
From: Jefferson, Thomas
To: Brown, Matthew


                    
                        Sir
                        Monticello
Jan. 15. 18.
                    
                    The Visitors of the Central College living at a distance apart in the counties round about, and one of them being on the assembly at Richmond, it was not till yesterday I could get a letter from him. this enables me to close the contract of brickwork for that college with you on the terms of your letter of Dec. 20. and altho you do not in that bind yourself to finish half the work by the 1st of July as I had proposed, yet it’s importance to us that it should be done obliges me to press it on you with great urgency, as we are to open our school on that day. I hope also that you will engage Knight for the front-work. be so good as to drop me a line immediately acknoleging the reciept of this, that I may be sure it is recieved. I salute you with my best wishes & respect
                    Th: Jefferson
                